Case 1:21-cv-22440-KMW Document 25 Entered on FLSD Docket 08/02/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 21-22440-CIV-WILLIAMS/MCALILEY

  DONALD J. TRUMP, et al.,

        Plaintiffs,

  vs.

  FACEBOOK, INC., et al.,

        Defendants.
  _____________________________/

                  ORDER GRANTING MOTION TO APPEAR
         PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
        ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

        Pending before the Court is a Motion to Appear Pro Hac Vice for Roland A.

  Paul, Esq., Consent to Designation, and Request to Electronically Receive Notices of

  Electronic Filing, pursuant to the Special Rules Governing the Admission and Practice

  of Attorneys in the United States District Court for the Southern District of Florida

  and Section 2B of the CM/ECF Administrative Procedures, which the Honorable

  Kathleen M. Williams referred to me. (ECF Nos. 4, 21).

        Having reviewed the Motion, the pertinent portions of the record and the

  applicable law, the Court hereby ORDERS that the Motion (ECF No. 21), is

  GRANTED. Roland A. Paul, Esq., may appear and participate in this action on

  behalf of Plaintiff Donald J. Trump and those similarly situated. The Clerk shall

  provide electronic notification of all electronic filings to Roland A. Paul at

  rpaul@ibolaw.com.

                                              1
Case 1:21-cv-22440-KMW Document 25 Entered on FLSD Docket 08/02/2021 Page 2 of 2




        DONE and ORDERED in Miami, Florida this 2nd day of August 2021.



                                      ____________________________________
                                      CHRIS McALILEY
                                      UNITED STATES MAGISTRATE JUDGE

  cc:   The Honorable Kathleen M. Williams
        Counsel of record




                                         2
